IN MANDAMUS
                           MEMORANDUM DECISION
Respondents, Industrial Commission of Ohio, and James Conrad, Administrator, Ohio Bureau of Workers' Compensation, filed a motion to dismiss the complaint filed by relator, Lewis D. Roach, Jr.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals.  The magistrate issued a decision, recommending that this court grant respondents' motion to dismiss. No objections have been filed to that decision.
As there have been no objections filed to the magistrate's decision, and as it contains no error of law or other defect on its face, and based on an independent review of the file, this court adopts the magistrate's decision.
Respondents' motion to dismiss is granted.
Motion to dismiss granted.
TYACK, J., and LAZARUS, P.J., concur.